F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 25 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    LOWELL E. HANCE,

                Petitioner-Appellant,

    v.                                                   No. 99-9019
                                                   (Tax Court No. 14183-98)
    COMMISSIONER OF INTERNAL                         (Petition for Review)
    REVENUE,

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , McKAY , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Lowell E. Hance filed a Tax Court petition seeking a

redetermination of alleged income tax deficiencies for the years 1985, 1986,

1987, and 1988. The Commissioner of Internal Revenue moved to dismiss for

lack of jurisdiction on the grounds that Mr. Hance had not been issued valid

notices of deficiency for any of the years in question. The Tax Court granted the

Commissioner’s motion to dismiss and summarily denied Mr. Hance’s

post-judgment motion to vacate. Mr. Hance seeks review of both decisions.

       As a threshold matter, we must determine if we have jurisdiction to

consider Mr. Hance’s request for review. Initially, this court questioned its

jurisdiction in this case based on a perception that Mr. Hance’s Tax Court motion

to vacate was not timely filed. In his jurisdictional memorandum brief, the

Commissioner explained that, pursuant to Tax Court Rule 162, the Tax Court

granted Mr. Hance leave to file his motion to vacate out of time.   1
                                                                        Therefore,

the ninety-day period for filing his notice of appeal did not begin to run until

the Tax Court denied Mr. Hance’s motion to vacate on January 29, 1999,         see

Fed. R. App. P. 13(a)(2), his notice of appeal, filed on April 28, 1999, was

timely filed, and we have jurisdiction to consider the appeal.




1
      Tax Court Rule 162 provides: “Any motion to vacate or revise a decision,
with or without a new or further trial, shall be filed within 30 days after the
decision has been entered, unless the Court shall otherwise permit.”

                                            -2-
       In reviewing Tax Court decisions, we review purely factual issues under

a clearly erroneous standard, and purely legal questions de novo.          See NCAA v.

Commissioner of Internal Revenue        , 914 F.2d 1417, 1420 (10th Cir. 1990).

We have jurisdiction to consider Mr. Hance’s appeal pursuant to 26 U.S.C.

§ 7482(a), and we affirm.

       When the Internal Revenue Service (IRS) determines that a taxpayer owes

additional taxes, it is authorized to send a notice of deficiency to the taxpayer.

See 26 U.S.C. § 6212(a); Guthrie v. Sawyer , 970 F.2d 733, 735 (10th Cir. 1992).

The issuance of a notice of deficiency is a prerequisite to any action by the IRS

to “assess, collect, or reduce to judgment most income tax liabilities.”       United

States v. Zolla, 724 F.2d 808, 810 (9th Cir. 1984).      Therefore, “[t]he notice of

deficiency is . . . the ‘ticket’ to the Tax Court,”   Guthrie , 970 F.2d at 735, and the

Tax Court’s jurisdiction is dependant “‘upon the issuance by the Commissioner

of a notice of deficiency,’”    Estate of Davenport v. Commissioner of Internal

Revenue , 184 F.3d 1176, 1182 n.2 (10th Cir. 1999) (      quoting Tax Ct. R. 13(a)).

See also 26 U.S.C. § 6214.

       On appeal, Mr. Hance maintains the same argument he asserted in his

opposition to the Commissioner’s motion to dismiss and his motion to

vacate--that certain reports titled “Income Tax Examination Changes” sent to

him by the IRS were the equivalent of the required notices of deficiency.


                                               -3-
Although “[n]o particular form is required for a statutory notice of

deficiency[,] . . . it must set forth the amount of the deficiency and the tax year

involved.” Alford v. Commissioner of Internal Revenue      , 800 F.2d 987, 988

(10th Cir. 1986). Here, the reports relied on by Mr. Hance not only lacked the

required deficiency amount, they indicated a reduction in his tax liability. As

asserted by the Commissioner, the reports were generated to advise Mr. Hance

of proposed decreases in taxes and penalties for the years 1985, 1986, 1987,

and 1988. In granting the Commissioner’s motion to dismiss, the Tax Court

found that the examination change reports did not inform Mr. Hance of any tax

deficiency for the years in question and “were clearly not intended to be a notice

of deficiency.” Appellee’s Br., Addendum at 17. We agree.

       Because issuance of a valid notice of deficiency is a prerequisite to the

jurisdiction of the Tax Court,   see Estate of Davenport , 184 F.3d at 1182 n.2,

and because Mr. Hance has not been issued valid notices of deficiency for the

years in question, the Tax Court’s grant of the Commissioner’s motion to dismiss

was appropriate.   2
                       Therefore, the petition for review is GRANTED and the


2
      We hold the Commissioner to his judicial declaration that a thorough search
of IRS files did not produce any evidence that a notice of deficiency for the years
in question had been issued to Mr. Hance. Therefore, the matter of a deficiency
assessment against Mr. Hance for the years in question is not yet at issue and, in
the event he is issued a notice of deficiency for the years 1985, 1986, 1987, and
1988, at any time in the future, he can timely file for review or
                                                                       (continued...)

                                           -4-
judgments of the United States Tax Court dismissing Mr. Hance’s action for lack

of jurisdiction and denying his motion to vacate are AFFIRMED.



                                                  Entered for the Court




                                                  Monroe G. McKay
                                                  Circuit Judge




(...continued)
2

reconsideration in the Tax Court.

                                       -5-